            Case 1:17-cv-02282-ER Document 7 Filed 11/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASHRI SINANAN,

                            Plaintiff,
                                                                      ORDER
                   – against –
                                                                  17 Civ. 2282 (ER)
ROBERT SHERIDAN and REGENCY
TRANSPORTATION, INC.,

                            Defendants.


RAMOS, D.J.:


       Rashri Sinanan ﬁled a complaint in Bronx Supreme Court against Robert Sheridan and

Regency Transportation, Inc. (“Defendants”) seeking damages for a motor vehicle accident.

Doc. 1. On March 29, 2017, Defendants removed the case to federal court. Id. Since then,

Defendants have neither responded to the complaint nor communicated with the Court. Nor has

Plaintiﬀ moved for default judgment. On November 4, 2020, the Court issued an order for

Plaintiﬀ to show cause why the Court should not dismiss this case for failure to prosecute by

letter by November 18, 2020. Doc. 6. �e Court further warned Plaintiﬀ that “[f]ailure to

comply with Court orders may result in sanctions, including dismissal for failure to prosecute

under Fed. R. Civ. P. 41(b).” Id. Plaintiﬀ has not responded. Because Plaintiﬀ has failed to

prosecute his case, the Court dismisses his claims with prejudice under Rule 41(b) of the Federal

Rules of Civil Procedure.

       I.      Standard

       Courts evaluating dismissal under Rule 41(b) must consider

       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
           Case 1:17-cv-02282-ER Document 7 Filed 11/20/20 Page 2 of 3




       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       All ﬁve LeSane factors weigh in favor of dismissing this case for failure to prosecute.

First, there has been no substantive activity in this case since it was removed to federal court

over three years ago. A three-year delay is unreasonable. Dixon v. Urbanskt, No. 17 Civ. 1123

(PMH), 2020 WL 4347736, at *2 (S.D.N.Y. July 29, 2020); McNair v. Ponte, No. 17 Civ. 2976

(AT) (GWG), 2020 WL 3402815, at *6-7 (S.D.N.Y. June 18, 2020).

       Second, Plaintiﬀ had notice that this case would be dismissed if he failed to respond. �e

Court speciﬁcally warned Plaintiﬀ that “[f]ailure to comply with Court orders may result in

sanctions, including dismissal for failure to prosecute under Fed. R. Civ. P. 41(b).” Doc. 6.

Despite having been so warned, Plaintiﬀ has not contacted the Court.

       Third, prejudice can be presumed from Plaintiﬀ’s unreasonable delay. Dixon, 2020 WL

4347736, at *3 (“when a Plaintiﬀ’s delay is lengthy and inexcusable prejudice can be

presumed.”) (citation omitted); McNair, 2020 WL 3402815, at *7.

       Fourth, Plaintiﬀ has not taken advantage of his “right to due process and a fair chance to

be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v. Apfel,

No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000).


                                                   2
            Case 1:17-cv-02282-ER Document 7 Filed 11/20/20 Page 3 of 3




         Fifth, no weaker sanctions would remedy Plaintiﬀ’s failures in this case. Plaintiﬀ has

allowed his case to languish for over three years and has ignored the Court’s November 4, 2020

order, despite the Court’s warning that failure to comply with Court orders may result in

dismissal. Because Plaintiﬀ “appears to have abandoned the litigation, dismissal is appropriate.”

Dixon, 2020 WL 4347736, at *3; McNair, 2020 WL 3402815, at *7 (citing apparent

abandonment of claims as reason that any other sanction would be less eﬀective).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to close the case.

         It is SO ORDERED.



Dated:    November 20, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.




                                                    3
